Citation Nr: 1212439	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to March 1979, including service in the Republic of Vietnam from December 18, 1965, to September 29, 1966, and from April 7, 1972, to June 18, 1972.  The Veteran died in March 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Board remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death in order to obtain legible copies of the Veteran's service treatment records, additional outstanding records, and a VA medical opinion.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2008, the appellant testified at a hearing before a Decision Review Officer (DRO).  A transcript of the proceeding has been associated with the claims file.

FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2006, and the death certificate, signed by a physician, reflects that the immediate cause of his death was metastatic squamous cell carcinoma, skin left leg primary.

2.  At the time of the Veteran's death, he was not service-connected for any disability, and no claims for entitlement to service connection were pending.

3.  Metastatic squamous cell carcinoma, skin left leg primary, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters were provided to the appellant in October 2007 and October 2010.  While the October 2010 letter was sent after the initial adjudication in January 2008, the appellant's claim was readjudicated in the December 2011 supplemental statement of the case such that the timing defect has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing defect may be cured by the issuance of fully compliant notification followed by a readjudication of the claim).

The October 2007 letter advised the appellant that, in order to establish entitlement to DIC benefits, the evidence must show that the Veteran died while on active duty or from a service-related injury or disease.  Specifically, she was informed that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  The letter further advised the appellant that, in order to establish service connection for the cause of the Veteran's death, it must be shown that the condition causing the Veteran's death had its onset in service or was permanently aggravated by military service.  Such letter also advised her of her and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate her claim.  The Board observes that the appellant was not advised of the conditions that the Veteran was service-connected at the time of his death; however, service connection was not in effect for any disabilities when he died and, as such, there is no prejudice to the appellant in this regard.  As such, the Board finds that the appellant was provided proper notice in accordance with Hupp, supra.

The Board notes that the appellant was provided with notice consistent with  Dingess/Hartman, supra, in connection with the December 2011 supplemental statement of the case.  However, the United States Court of Appeals for the Federal Circuit  has held that VA cannot satisfy its duty to notify under the VCAA by referencing various post-decisional communications, such as the notification of the decision, the statement of the case, or supplemental statements of the case from which the claimant might have been able to infer what evidence was lacking.  See Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007) (quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006)).  Therefore, the appellant was not properly provided notice of the information and evidence necessary to substantiate the assignment of an effective date consistent with Dingess/Hartman, supra.  Despite the inadequate notice provided to the appellant on this element, the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the appellant's claim of entitlement of entitlement to service connection for the cause of the Veteran's death, any question as to the appropriate effective date to be assigned is moot. 

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the appellant's claim.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service private treatment records, have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the appellant reported at her September 2008 DRO hearing that an autopsy had been performed and, as such, in an October 2010 letter, VA requested that she submit an Authorization and Consent to Release Information to VA form for such report; however, to date, no response has been received.  The Board further observes that the October 2010 letter also requested that she identify any additional, outstanding treatment records pertaining to the Veteran; however, she has also not responded to such request.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied VA's duty to assist in this regard. 

Furthermore, VA obtained medical opinions with respect to the cause of the Veteran's death in November 2008 and June 2011 in order to adjudicate the appellant's claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   In this regard, the Board notes that the VA compensation and pension (C&P) physician offered etiological opinions as to the cause of the Veteran's death and based her conclusions on a review of the record and relevant medical literature.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

As indicated previously, the Board remanded this case in October 2010 in order to obtain legible copies of the Veteran's service treatment records, additional outstanding records, and a VA medical opinion.  The AOJ added legible copies of the Veteran's service treatment records to the claims file, obtained his service personnel records, requested that the appellant identify treatment records in an October 2010 letter, and obtained a VA medical opinion in June 2011.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran died on March [redacted], 2006.  The death certificate reflects that the immediate cause of death was metastatic squamous cell carcinoma, skin left leg primary.

At the time of the Veteran's death, he was not service-connected for any disability, and no claims for entitlement to service connection were pending.

The appellant, in a November 2007 statement, contends that the Veteran developed a soft tissue sarcoma which resulted from his exposure to the herbicide Agent Orange during his service in the Republic of Vietnam.  In her March 2008 notice of disagreement, the appellant asserted that "[t]he medical community which treated [the Veteran] has opined his cancer was considered a soft tissue carcinoma."

At her September 2008 DRO hearing, the appellant asserted that, within a year of leaving his second tour of duty in Vietnam, the Veteran developed some sores that would heal very slowly.  (p. 2).  The appellant reported that the Veteran's squamous cell carcinoma first appeared in 2004 or 2005.  (p. 3).  Additionally, the appellant's representative asserted that the Veteran's squamous cell carcinoma is a disorder that qualifies for presumptive service connection based on the Veteran's presumed exposure to herbicides during his service in Vietnam from December 18, 1965, to September 29, 1966, and from April 7, 1972, to June 18, 1972.  (pp. 5-6).  Furthermore, the appellant's representative stated that the Veteran's squamous cell carcinoma may have resulted from exposure "to extremely intense sunlight during his service" in Yuma, Arizona.  (p. 6).

In her January 2009 substantive appeal, the appellant further asserted that the Veteran's fatal carcinoma was related to exposure to both Agent Orange and "intense sun while [serving] in Yuma, Arizona."

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds both competent and credible the appellant's November 2007 statement that she and the Veteran lived together as husband and wife from the time of marriage to the time of his death.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of metastatic squamous cell carcinoma.

After service, a private clinician initially diagnosed the Veteran with invasive, well differentiated squamous cell carcinoma based on an analysis of a left lower leg biopsy specimen taken in October 2004.  A private clinician diagnosed the Veteran with metastatic squamous cell carcinoma in April 2005.  Multiple additional diagnoses of metastatic squamous cell carcinoma after April 2005 are of record.  As noted above, the Veteran's death certificate, issued on March 21, 2006, and signed by a physician, reflects that the immediate cause of his death was metastatic squamous cell carcinoma, skin left leg primary.

VA obtained a C&P medical opinion in November 2008 in order to address the appellant's contention that the Veteran's squamous cell carcinoma is a disorder that qualifies for presumptive service connection based on his exposure to herbicides during his service in Vietnam.

As an initial matter, the Board notes that, based on his documented service in the Republic of Vietnam from December 18, 1965, to September 29, 1966, and from April 7, 1972, to June 18, 1972, as demonstrated by his service personnel records, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases that are associated with exposure to certain herbicide agents, and which warrant service connection on a presumptive basis for qualifying Veterans, are: AL amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda (PCT); Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; and Malignant ganglioneuroma.  Id. at Note 1.
 
The November 2008 VA C&P physician opined that "[t]he veteran's cause of death '[m]etastatic squamous cell carcinoma' is not consistent with the inclusionary listing of soft tissue sarcomas."  The physician noted that she had reached this conclusion based on a medical literature review, a review of the Veteran's medical records, and her own clinical experience.  Additionally, she explained that:

The various types of sarcomas share a common embryologic origin, germ layers, in contradistinction to carcinomas that arise from the endodermal germ layer.  Sarcomas and carcinomas are completely separate and different diseases that are not related.  One does not cause or result in the other.

In order to address the appellant's remaining medical contentions, VA obtained an additional C&P report from the same physician in June 2011.  The C&P physician opined that the "Veteran's fatal metastatic squamous cell carcinoma, with a primary site on the skin of the left leg, was less likely [than] not caused by his in-service exposure to herbicides and/or the sun, [n]or is [it] otherwise related to his military service."  As a rationale, the VA C&P physician explained that:

Squamous cell skin carcinoma is not a presumptive [A]gent [O]range condition.  Per the 11/08 [VA C&P report], [s]quamous cell skin carcinoma is not due to or related to or aggravated by any presumptive [A]gent [O]range condition.  There is no medical literature support for opining that squamous cell skin carcinoma of the lower leg would remotely be related to the in-service infected 'pimple' over the left ear drained.  While sun exposure is a risk for developing squamous cell skin carcinoma, there is no objective evidence that the sun exposure during [the Veteran's] active duty time would be more significant that the sun exposure prior to or after service...[t]here were 25 years between discharge from active duty and [the] diagnosis of skin cancer.  It is accepted that the [V]eteran credibly reported sores that would heal slowly after his second tour of Vietnam.  Unfortunately this does not provide objective information about the exact nature, location and pathology of these sores.  There are non-cancerous lesions that heal slowly, [and] slow healing does not necessarily imply cancer-in fact[,] cancerous lesions generally do not heal at all.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the November 2008/June 2011 VA C&P physician is so qualified, her medical opinions constitute competent medical evidence.  The Board further finds that the VA C&P physician's medical findings are credible, based on their internal consistency and the VA C&P physician's duty to offer truthful opinions.  Moreover, the C&P physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA C&P physician's reports.

By contrast, the Board finds that neither the appellant nor her representative is competent to diagnose the Veteran with a soft tissue sarcoma or any of the other cancers listed at 38 C.F.R. § 3.309, because the question of whether the Veteran had such diseases is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, diagnosing cancer requires specialized laboratory testing and there is no indication that the appellant or her representative are competent to administer such tests or interpret the results.  Likewise, the Board finds that the question of whether the Veteran's diagnosed metastatic squamous cell carcinoma is etiologically related to service on a nonpresumptive basis-to include because of herbicide exposure, sun exposure in service, and slow-healing wounds-is also complex in nature as such is based on the effect an outside element has on the body's systems.  Woehlaert, supra.  Consequently, their opinions on those matters are entitled to no probative weight.

The Board notes that the appellant is competent to report, as she did in her March 2008 notice of disagreement, that "[t]he medical community which treated [the Veteran] has opined his cancer was considered a soft tissue carcinoma."  However, the Board finds that the credibility of the appellant's statement is outweighed by the conflicting evidence of record for two reasons.  First, there is no documentation from any clinician that the Veteran's cancer was considered a soft tissue carcinoma.  Second, the only documentation of record of a clinician opining on the matter is the VA C&P physician's November 2008 and June 2011 reports in which she concluded that the Veteran's documented cause of death is not consistent with the inclusionary listing of soft tissue sarcomas, and is not due to or related to or aggravated by any of the diseases associated with presumptive service connection due to herbicide exposure in service.  38 C.F.R. § 3.309(e).  Therefore, the Board finds that the appellant's report of the opinion of the medical community is not credible and, as such, entitled to no probative weight.

With respect to the appellant's submissions of medical literature regarding skin layers, the effects of herbicide exposure, and cancer, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).

In this case, the Board finds that the research submitted by the appellant is general in nature.  Moreover, it had already been included in the claims file at the time the VA C&P physician drafted her reports, and, as described above, the physician's conclusions demonstrate that the research submitted by the appellant does not warrant a grant of service connection.  Likewise, because the VA C&P physician's opinions are specific to the Veteran's case, they are entitled to greater probative value than the appellant's submitted general research.  Wallin, supra; Sacks, supra.

Therefore, for the foregoing reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


